 



EXHIBIT 10.31
KB HOME
2001 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
This agreement dated the [_____] day of [_________________]
WITNESSETH:
     1. Pursuant to the provisions of the KB HOME 2001 Stock Incentive Plan (the
“Plan”), KB HOME (the “Company”) on the date set forth above has granted to
[____________] (the “Optionee”), an option (the “Option”) to purchase from the
Company an aggregate of [____________] shares of Common Stock, $1.00 par value,
of the Company (“Common Stock”), at the purchase price of $[____________] per
share, the Option to be exercisable as hereinafter provided. A copy of the
prospectus describing the Plan is attached hereto and made a part hereof.
     2. Subject to the terms and conditions of the Plan and action taken
pursuant to the Plan, both of which may modify the terms hereof, the shares may
be purchased in accordance with the following schedule. If the Optionee is
employed by the Company or its subsidiaries on the date indicated:

                On or After       Shares Subject to Purchase  
[_______________]
      33 1/3% of Grant  
[_______________]
  an additional   33 1/3% of Grant  
[_______________]
  an additional   33 1/3% of Grant

Notwithstanding the foregoing, upon (i) a Change of Ownership of the Company (as
defined in the Plan) or (ii) upon the Optionee’s Retirement (as hereinafter
defined), the entire Option granted hereunder shall vest and become immediately
exercisable.
Any exercise of the Option shall be made by giving the Company written notice of
exercise specifying the number of shares to be purchased. The notice of exercise
shall be accompanied by tender to the Company of cash, or its equivalent, or of
shares of the Company stock owned by the Optionee (which are not the subject of
any pledge or other security interest), or of a combination of the foregoing,
provided that the combined value of all such cash and cash equivalents and the
fair market value of any such stock so tendered to the Company, valued as of the
date of such tender, is equal to the full purchase price of said shares plus the
related amount of any taxes required to be withheld by the Company in connection
with such exercise, to the extent such withholding taxes are then ascertainable.
If the amount of such taxes is not ascertainable at the time of the notice of
exercise, such amount shall be tendered by the Optionee to the Company as soon
as the same shall become ascertainable and shall be communicated to the Optionee
by the Company.
“Retirement” shall mean severance from employment with the Company or its
Subsidiaries for any reason other than a leave of absence, termination for
cause, death or disability at such time as the sum of the Optionee’s age and
years of service with the Company or its Subsidiaries equals at least sixty-five
(65) or more, provided that Optionee is then at least fifty-five (55) years of
age. Whether Optionee’s severance from employment with the Company results from
disability or termination for cause shall be determined solely by the Company in
its discretion.

 



--------------------------------------------------------------------------------



 



     3. Without limiting the generality of paragraph 1 hereof, it is understood
and agreed that the Option is subject to the following conditions:
          (a) the Option shall in any event cease to be exercisable and shall
expire and terminate to the extent not exercised on the earlier of (1) the close
of business on [___]; (2) 90 calendar days after the termination of the
Optionee’s employment with the Company or its subsidiaries for any reason other
than for cause (as determined by the Company) or Retirement; (3) the date
specified in subparagraph (a)(1) of this paragraph 3 in the event of Optionee’s
Retirement, or (4) five (5) calendar days after the date of Optionee’s
termination of employment if Optionee’s employment is terminated for cause (as
determined by the Company).
          (b) the Option shall not be transferred except to a “family member”
(as such term is defined in the applicable rules of the Securities and Exchange
Commission relating to the Registration Statement under which the shares
underlying the Options are registered) in accordance with such procedures as may
be established by the Company from time to time, or by will or the laws of
descent and distribution and, during the lifetime of the Optionee, shall be
exercised only by the Optionee, unless the Option has transferred to a “family
member” as contemplated herein. No transfer to a “family member” as contemplated
herein shall be effective unless Optionee and Optionee’s designated
transferee(s) complies with all procedures established by the Company from time
to time for effecting such transfer, including signing an agreement to that
effect; and
          (c) neither the Optionee nor any legal representative, legatee, or
distributee of the Optionee shall be deemed to be a holder of or possess any
stockholder rights with respect to any shares subject to the Option prior to the
issuance of such shares upon exercise of the Option.
Notwithstanding subparagraph (a) of this paragraph, in the event of the death of
the Optionee (i) while the Optionee is employed by the Company or its
Subsidiaries, (ii) on or before 90 days after the Optionee’s employment with the
Company or its Subsidiaries ceases for any reason other than cause (as
determined by the Company) or Optionee’s Retirement, or (iii) in the event of
Optionee’s Retirement prior to the date set forth in subparagraph (a)(1) of this
paragraph, then in each such event the Option herein will terminate on the
earlier of (i) one year from the date of death or (ii) the date specified in
subparagraph (a)(1) of this paragraph 3.
     4. Neither the execution and delivery hereof nor the granting of the Option
shall constitute or be evidence of any agreement or understanding, express or
implied, on the part of the Company or any of its subsidiaries to employ or
continue the employment of the Optionee for any period.
     5. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Common Stock of the Company, such adjustment shall be made in the
number and option price of the shares subject to the Option as may be determined
to be appropriate by the Committee.
     6. The Optionee agrees that prior to any sale of the shares purchased
pursuant to the Option, the Optionee will notify the Company in order to enable
it to take any steps required by the Securities Act of 1933 in connection with
such sale and further agrees that he will not complete any such sale until he
has been advised by the Company that such steps have been taken.
     7. This Option grant is made subject to all of the terms and conditions of
the Plan, a copy of which is available to the Optionee upon request, including
any terms, rules, or determinations made by the Committee (as defined in the
Plan), pursuant to its administrative authority under the Plan and such further
terms as are set forth in the Plan that are applicable to awards thereunder,
including without

2



--------------------------------------------------------------------------------



 



limitation provisions on adjustment of awards, non-transferability, satisfaction
of tax requirements and compliance with other laws. Capitalized terms used in
this Agreement and not defined herein have the meaning set forth in the Plan.
     8. The Company may impose such restrictions, conditions or limitations as
it determines appropriate as to the timing and manner of any resales by the
Optionee or other subsequent transfers by the Optionee of any shares of common
stock issued as a result of the exercise of this Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Optionee
and other optionholders following a public offering of the Company’s common
stock and (c) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.
     9. Any notice given hereunder to the Company shall be addressed to the
Company, attention Senior Vice President, Human Resources, and any notice given
hereunder to the Optionee shall be addressed to him at his address as shown on
the records of the Company.
     10. The Optionee agrees to be bound by the terms and conditions hereof and
of the Plan; and, in the event of any conflict in terms between this Agreement
and the terms of the Plan, the terms of the Plan shall prevail.
     11. This Agreement shall be construed, administered and enforced in
accordance with the laws of the State of California. This Agreement and the
grant of Options evidenced hereby shall be subject to rescission by the Company
if an executed original of this Agreement is not received by the Company within
90 days of its transmittal to the Optionee.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Optionee have executed this Agreement as of the day and year first above
written.

              KB HOME
 
       
 
       
 
  By    
 
       
 
            OPTIONEE:
 
       
 
       
 
  By:              
 
    [________________________]

3